Title: William Cranch to James Madison, 24 July 1835
From: Cranch, William
To: Madison, James


                        
                            
                                Sir .
                            
                            
                                
                                    Washington D. C.
                                
                                24th. July 1835
                            
                        
                        I have the honor to inform you that you have been, this day, unanimously elected President of the Washington
                            National Monument Society, in the place of our late lamented President, your friend & co-patriot, Chief Justice
                            Marshall.
                        That great and good man felt a deep interest in the object of this association; the erection of a great
                            National Monument to the memory of him who was "first in War—first in Peace—and first in the hearts of his Country men."
                        This is proposed to be done by Contributions not exceeding one dollar by each person; and it is intended that
                            every white inhabitant of the United States shall have an opportunity of contributing, and of enrolling his name and that
                            of each member of his family, in testimony of his gratitude.
                        No one can, more justly than yourself, estimate the loss which this society has sustained by the death of its
                            illustrious President; but great as it is, we feel it much alleviated by the hope that you will accept the office to which
                            you have been unanimously, and most respectfully, elected.
                        The society is just beginning to collect contributions, and the sanction of your name to the object will
                            inspire a confidence that the hopes of the Contributors will not be dissappointed. With the highest respect and veneration,
                            I have the honor to be, Sir, your obedt. Servt
                        
                            
                                W. Cranch.
                            
                        1st. Vice President of the Washington National Monument Society.
                    